Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7-26-2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10699004 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments
The amended claims 1-8, 10-18 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts have been fully considered and are persuasive. 

Allowable Subject Matter
1.	Amended claims 1-8, 10-18 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. Claims 9 and 19 are cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Eugene Rosenthal (attorney) for filed amended claims:
1. (Currently Amended) A method for rendering virtual desktops on a virtually as air-gapped endpoint, comprising: rendering a first window presenting a first virtual desktop of a first security zone, the first security zone being implemented as a first instantiated, already executing, virtual machine on the virtually air-gapped endpoint that was instantiated using a hypervisor; rendering a second window presenting a second virtual desktop display of a second security zone, the second security zone being implemented as a second instantiated, already executing, virtual machine on the virtually air-gapped endpoint that was instantiated using the hypervisor; and controlling, by [[a]] the hypervisor, display of the first window and the second window on a desktop of the air-gapped endpoint, wherein any application in the first security zone cannot access any application in the second security zone when displayed on the same desktop; andinitializing, on the virtually air-gapped endpoint, the hypervisor for execution over a primitive operating system (OS) of the virtually air-gapped endpoint, wherein the primitive OS is executed by a hardware layer of the virtually air-gapped endpoint, and wherein the primitive OS is configured to execute only device drivers.
10. (Currently Amended) A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process for performing user experience (UX) functions on a virtually an air-gapped endpoint, the process comprising: rendering a first window presenting a first virtual desktop of a first security zone, the first security zone being implemented as a first instantiated, already executing, virtual machine on the virtually air-gapped endpoint that was instantiated using a hypervisor; rendering a second window presenting a second virtual desktop display of a second security zone, the second security zone being implemented as a second instantiated, already executing, virtual machine on the virtually air-gapped endpoint that was initiated using the hypervisor; and controlling, by [[a]] the hypervisor, display of the first window and the second window on a desktop of the air-gapped endpoint, wherein any application in the first security zone cannot access any application in the second security zone when displayed on the same desktop; and
initializing, on the virtually air-gapped endpoint, the hypervisor for execution over a primitive operating system (OS) of the virtually air-gapped endpoint, wherein the primitive OS is executed by a hardware layer of the virtually air-gapped endpoint, and wherein the primitive OS is configured to execute only device drivers.
11. (Currently Amended) A virtually air-gapped computing system, comprising: a network card interface; a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: render a first window presenting a first virtual desktop of a first security zone, the first security zone being implemented as a first instantiated, already executing, virtual machine on the virtually air-gapped computing system that was instantiated using a hypervisor; render a second window presenting a second virtual desktop display of a second security zone, the second security zone being implemented as a second instantiated, already executing, virtual machine on the virtually air-gapped computing system that was instantiated using the hypervisor; and control, by [[a]] the hypervisor, display of the first window and the second window on a desktop of the air-gapped computing system, wherein any application in the first security zone cannot access any application in the second security zone when displayed on the same desktop; and initializing, on the virtually air-gapped endpoint, the hypervisor for execution over a primitive operating system (OS) of the virtually air-gapped endpoint, wherein the primitive OS is executed by a hardware layer of the virtually air-gapped endpoint, and wherein the primitive OS is configured to execute only device drivers.

Reasons for Allowance
None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: rendering a first window presenting a first virtual desktop of a first security zone; rendering a second window presenting a second virtual desktop display of a second security zone, where the first security zone and the second security zone are of a plurality of security zones instantiated on the air-gapped endpoint; and controlling, by a hypervisor, display of the first window and the second window on a desktop of the air-gapped endpoint, where any application in the first security zone cannot access any application in the second security zone when displayed on the same desktop and initializing, on the virtually air-gapped endpoint, the hypervisor for execution over a primitive operating system (OS) of the virtually air-gapped endpoint, where the primitive OS is executed by a hardware layer of the virtually air-gapped endpoint, and wherein the primitive OS is configured to execute only device drivers.

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claim(s) 10 and 11 mutatis mutandis.  Claims 9 and 19 are cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ortiz-Criado Jorge can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BADRINARAYANAN /P'Examiner, Art Unit 2496.